In an action to recover damages for medical malpractice, the plaintiff appeals from so much of a judgment of the Supreme Court, Queens County (Kelly, J.), entered January 6, 2004, as upon a jury verdict in favor of the defendants Long Island Jewish Medical Center and David Levy, sued herein as “John” Levy, is in favor of those defendants and against her, dismissing the complaint.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The plaintiffs contention that certain videotapes introduced into evidence at trial were not properly authenticated was waived (see People v Santos-Sosa, 233 AD2d 833 [1996]) and, in any event, is without merit (see Zegarelli v Hughes, 3 NY3d 64, 69 [2004]).
In addition, contrary to the plaintiffs contention, the trial court providently exercised its discretion in precluding certain *628demonstrative evidence that the plaintiff sought to introduce (see Harvey v Mazal Am. Partners, 79 NY2d 218, 223-224 [1992]).
The plaintiffs remaining contentions are without merit. H. Miller, J.P., Luciano, Dillon and Covello, JJ., concur.